                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-04281-RSWL-MAA                                           Date: January 24, 2019
Title      Laura Leesha Means vs. Rick Hill, et al.


Present: The Honorable:      MARIA A. AUDERO, U.S. Magistrate Judge


                    Cheryl Wynn                                            N/A
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                      N/A                                                  N/A

Proceedings (In Chambers):            Order to Show Cause regarding Petitioner’s Failure to File
                                      Status Report

        On November 9, 2018, the Court issued an order granting Petitioner’s motion for a Rhines stay
and ordered Petitioner to file a status report every thirty (30) days, providing the Court with an update
on the progress of her habeas petitions in the California courts (ECF No. 18 “Order”). Over 30 days
have elapsed since the previous report was filed on December 10, 2018.

        Accordingly, Petitioner is Ordered to Show Cause within fourteen (14) days after service
of this Order why the Court should not dismiss this action without prejudice, for failure to prosecute
and failure to comply with the Court’s Order. Petitioner may discharge this Order by filing the
requisite status report.

        Following Petitioner’s response to this Order to Show Cause, Petitioner shall file further status
reports every sixty (60) days. Additionally, within seven (7) days after receipt of any ruling of the
California courts on the merits of her petitions, Petitioner shall lodge notice of such ruling with this
Court, indicating the deciding court, the case number, and the disposition. Requests for extensions of
time will be granted only upon a showing of good cause.

       Petitioner’s failure to timely comply with this Order could result in a recommendation
that this action be dismissed without prejudice for failure to prosecute.

It is so ordered.
                                                                                                cw
                                                                                       Initials of Preparer




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
